Title: From Benjamin Franklin to John Foxcroft, 7 September 1774
From: Franklin, Benjamin
To: Foxcroft, John


Dear Friend,
London, Sept. 7. 1774
Mr. Todd call’d to see me yesterday. I perceive there is a good deal of Uneasiness at the Office concerning the Delay of the Accounts. He sent me, in the Evening, to read and return to him a Letter he has written to you for this Mail. Friendship requires me to urge earnestly your Attention to the Contents, if you value the Continuance of your Appointment; for these are times of Uncertainty, and I think it not unlikely that there is some Person in view ready to step into your Shoes if a tolerable reason could be given for dismissing you. Mr. Todd is undoubtedly your Friend. But every thing is not always done as he would have it. This to yourself; and I confide that you will take it as I mean it, for your Good.
Several Packets are arriv’d since I have had a Line from you: But I had the Pleasure of seeing by yours to Mr. Todd, that you and Mrs. Foxcroft with your little Girl, are all in good Health, which I pray may continue. I am ever, my dear old Friend, Yours most affectionately
B Franklin
Mr Foxcroft
